DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeth (U.S. Patent Number 6,111,446).
Regarding Claim 1, Keeth discloses a clock converting circuit comprising: 
a first switch (Figure 6, item 412; i.e., a multiplexer) connected between a first input node for receiving a second input clock (Figure 6, item CLK90; i.e., an inverted version of clock CLK90) and a first node (Figure 6, item CLK1*) and configured to operate in response to a first logic state of a first input clock (Figure 6, item CLK; i.e., an inverted version of clock CLK), the second input clock delayed with respect to the first input clock as much as 90 degrees (Figure 7, see delay between first clock CLK and second clock CLK90); 

a third switch (Figure 6, item 414; i.e., a transistor) connected between the second node and a ground node and configured to operate in response to a first logic state of the second input clock opposite to the second logic state of the second input clock (Figure 6, Column 5, line 62 - Column 6, line 21; i.e., the gate of the third switch 414 operates in response to an inverted version of the second clock CLK90, which is the opposite of the “second logic state” [which is an original/non-inverted version of the clock CLK90]).

Regarding Claim 2, Keeth discloses a fourth switch connected between the first node and a power node and configured to operate in response to a second logic state of the first input clock opposite to the first logic state of a first input clock (Figure 6, item 416; i.e., the fourth switch 416 receives an original/non-inverted version of first clock CLK).

Regarding Claim 8, Keeth discloses a first inverter configured to invert a voltage of the first node and to output a first output clock (Figure 6, see inverters between output of mux 412 and clock CLK1*); and a second inverter configured to invert a voltage of the second node and to output a first inverted output clock opposite to the first output clock (Figure 6, see inverters between output of mux 410 and clock CLK0).  

Regarding Claim 9, Keeth discloses a first latch inverter configured to invert a voltage of the first node and to output an inverted voltage of the first node to the second node; and a second latch inverter 

Regarding Claim 10, Keeth discloses N first buffers connected in series between the first node and a first output node of generating a first inverted output clock; and M second buffers connected in series between the second node and a second output node of generating a first output clock opposite to the first inverted output clock, and wherein the "N" and the "M" are natural numbers (Figure 8; i.e., the two sets of inverters back-to-back located at the outputs of circuit 400 are equivalent to the claimed “buffers”).

Regarding Claim 11, Keeth discloses wherein the "N" is equal to the "M" (Figure 8, see two sets of back-to-back inverters). 

Regarding Claim 12, Keeth discloses wherein a first time interval taken for the N first buffers to transfer a voltage of the first node to the first output node is equal to a second time interval taken for the M second buffers to transfer a voltage of the second node to the second output node (Figure 8; i.e., since there are an equal number of inverters at the outputs of circuit 400, the time interval for a voltage to traverse these inverters would necessarily be equal).

Regarding Claim 13, Keeth discloses a clock converting circuit comprising: 
first to fourth clock circuits configured to generate an output four-phase clock including first to fourth output clocks, based on an input four-phase clock including first to fourth input clocks (Column 7, lines 32-44), 
wherein the first clock circuit includes: 

a second switch (Figure 6, item 410) connected between a second input node for receiving the first input clock and a second node (Figure 6, item 418) and configured to operate in response to a second logic state (i.e., an original/non-inverted version of the second clock CLK90) of the second input clock; and 
a third switch (Figure 6, item 414; i.e., a transistor) connected between the second node and a ground node and configured to operate in response to a first logic state of the second input clock opposite to the second logic state of the second input clock (Figure 6, Column 5, line 62 - Column 6, line 21; i.e., the gate of the third switch 414 operates in response to an inverted version of the second clock CLK90, which is the opposite of the “second logic state” [which is an original/non-inverted version of the clock CLK90]).

Regarding Claim 15, Keeth discloses wherein the second input clock is delayed with respect to the first input clock as much as 90 degrees, wherein the third input clock is delayed with respect to the first input clock as much as 180 degrees, and wherein the fourth input clock is delayed with respect to the first input clock as much as 270 degrees (Column 7, lines 32-44).

Regarding Claim 16, Keeth discloses a clock converting circuit comprising: 
a first switch (Figure 6, item 410) connected between a first input node for receiving a first input clock (Figure 6, item CLK) and a first node (Figure 6, item 418) and configured to operate in response to 
a second switch (Figure 6, item 412; i.e., a multiplexer) connected between a second input node for receiving the second input clock and a second node (Figure 6, item CLK1*) and configured to operate in response to a second logic state of the first input clock (Figure 6, item CLK; i.e., an inverted version of clock CLK); and 
a third switch (Figure 6, item 414) connected between the first node and a power node (i.e., ground has a power level of zero volts) and configured to operate in response to a second logic state of the second input clock opposite to the first logic state of the second input clock (Figure 6, Column 5, line 62 - Column 6, line 21; i.e., the gate of the third switch 414 operates in response to an inverted version of the second clock CLK90, which is the opposite of the “first logic state” [which is an original/non-inverted version of the clock CLK90]).

Regarding Claim 17, Keeth discloses a fourth switch connected between the second node and a ground node and configured to operate in response to a first logic state of the first input clock opposite to the second logic state of a first input clock (Figure 6, item 416; i.e., the fourth switch 416 receives an original/non-inverted version of first clock CLK).

Allowable Subject Matter
Claims 3-7, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 18, the prior art of record does not teach “a fourth switch connected between a third input node for receiving a third input clock delayed with respect to the first input clock as much as 180 degrees and a third node and configured to operate in response to the first logic state of the second input clock; a fifth switch connected between the first input node and a fourth node and configured to operate in response to a second logic state of the third input clock; a sixth switch connected between the fourth node and the ground node and configured to operate in response to a first logic state of the third input clock opposite to the second logic state of the third input clock; a seventh switch connected between a fourth input node for receiving a fourth input clock delayed with respect to the first input clock as much as 270 degrees and a fifth node and configured to operate in response to the first logic state of the third input clock; an eighth switch connected between the third input node and a sixth node and configured to operate in response to a second logic state of the fourth input clock; a ninth switch connected between the sixth node and the ground node and configured to operate in response to a first logic state of the fourth input clock opposite to the second logic state of the fourth input clock; a tenth switch connected between the second input node and a seventh node and configured to operate in response to the first logic state of the fourth input clock; an eleventh switch connected between the fourth input node and an eighth node and configured to operate in response to a second logic state of the first input clock opposite to the first logic state of the first input clock; and a twelfth switch connected between the eighth node and the ground node and configured to operate in response to the first logic state of the first input clock” (as recited in Claim 3, and similarly in Claim 18).
Regarding Claims 5 and 20, the prior art of record does not teach “wherein the first switch includes a first transmission gate configured to operate in response to the first input clock and a third input clock, wherein the second switch includes a second transmission gate configured to operate in response to the second input clock and a fourth input clock, wherein the third input clock is delayed 
Regarding Claim 14, the prior art of record does not teach “wherein the first clock circuit is configured to generate the first output clock and a first inverted output clock opposite to the first output clock based on the first and second input clocks, wherein the second clock circuit is configured to generate the second output clock and a second inverted output clock opposite to the second output clock based on the second and third input clocks, wherein the third clock circuit is configured to generate the third output clock and a third inverted output clock opposite to the third output clock based on the third and fourth input clocks, and wherein the fourth clock circuit is configured to generate the fourth output clock and a fourth inverted output clock opposite to the fourth output clock based on the fourth and first input clocks”.
All claims that are not specifically addressed are allowable due to a dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186